                                 Case 3:19-bk-02137-JAF                           Doc 17         Filed 06/14/19              Page 1 of 8




 Fill in this information to identify the case:

 Debtor name         D.W. Allen Marine Services, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         3:19-bk-02137
                                                                                                                                          Check if this is an
                                                                                                                                           amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                  12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule       A/B
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 14, 2019                           X /s/ Gretchen Williams
                                                                       Signature of individual signing on behalf of debtor

                                                                       Gretchen Williams
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                       Case 3:19-bk-02137-JAF                                          Doc 17                Filed 06/14/19                         Page 2 of 8
 Fill in this information to identify the case:

 Debtor name            D.W. Allen Marine Services, Inc.

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)               3:19-bk-02137
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           584,277.06

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           584,277.06


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $            18,459.10


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            62,906.85

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,577,740.21


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,659,106.16




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                 Case 3:19-bk-02137-JAF                     Doc 17       Filed 06/14/19             Page 3 of 8
 Fill in this information to identify the case:

 Debtor name          D.W. Allen Marine Services, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         3:19-bk-02137
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                                $500.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     CenterState Bank                                       Checking                         4634                                    $14,482.49




            3.2.     BBVA/Compass Bank                                      Checking                         7724                                    $18,589.16



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $33,571.65
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 3:19-bk-02137-JAF                         Doc 17         Filed 06/14/19               Page 4 of 8

 Debtor         D.W. Allen Marine Services, Inc.                                                     Case number (If known) 3:19-bk-02137
                Name


     Yes Fill in the information below.
 11.       Accounts receivable
           11a. 90 days old or less:                            200,962.48      -                             10,000.00 = ....                     $190,962.48
                                              face amount                              doubtful or uncollectible accounts




           11b. Over 90 days old:                                    2,903.93   -                             1,500.00 =....                          $1,403.93
                                              face amount                              doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                    $192,366.41
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                      Net book value of         Valuation method used       Current value of
                                                                                    debtor's interest         for current value           debtor's interest
                                                                                    (Where available)

 39.       Office furniture
           Desks, Chairs, Computers, Printers, Various
           Office Furniture                                                                   Unknown         Replacement                             $1,500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 3:19-bk-02137-JAF                     Doc 17       Filed 06/14/19          Page 5 of 8

 Debtor         D.W. Allen Marine Services, Inc.                                              Case number (If known) 3:19-bk-02137
                Name


 43.       Total of Part 7.                                                                                                               $1,500.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used     Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value         debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2015 Chevrolet Silverado C3500 VIN:
                     1GB4CYC87FF161190                                                 Unknown       Replacement                         $14,000.00


           47.2.     2003 Ford F350 VIN:
                     1FDWX37F63EA42080                                                 Unknown       Replacement                           $1,500.00


           47.3.     2003 Chevrolet S10 VIN:
                     1GCCS14H438236699                                                 Unknown       Replacement                             $500.00


           47.4.     1996 Tilt Tandem Trailer VIN:
                     TW8016962T0A01441                                                 Unknown       Replacement                             $250.00


           47.5.     2000 Chevrolet Astro Van VIN:
                     1GNDM19W1YB111330                                                 Unknown       Tax records                             $300.00


           47.6.     2006 Chevrolet Silverado C3500 VIN:
                     1GBJC34D96E285498                                                 Unknown       Replacement                           $3,000.00


           47.7.     2005 GMC Sierra C3500 VIN:
                     1GDJC342X5E287104                                                 Unknown       Replacement                           $2,500.00


           47.8.     1994 Ford F150 VIN:
                     1FTEF15N0RNB05541                                                 Unknown       Replacement                             $750.00


           47.9.     2014 Big Tex Trailer VIN:
                     16VGX3526E2619868                                                 Unknown       Replacement                             $750.00


           47.10 1995 Dodge Ram 2500 VIN:
           .     1B7KC26W6SS260479                                                     Unknown       Replacement                             $950.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                 Case 3:19-bk-02137-JAF                     Doc 17       Filed 06/14/19          Page 6 of 8

 Debtor         D.W. Allen Marine Services, Inc.                                             Case number (If known) 3:19-bk-02137
                Name

            47.11 1994 International 4900 VIN:
            .     1HTSDAAN8RH577891                                                    Unknown       Replacement                          $8,490.00


            47.12 1989 Ford F350 VIN:
            .     2FDKF38G5KCA16891                                                    Unknown       Replacement                            $950.00


            47.13 1990 Ford F250 VIN:
            .     1FTHF25M2LNA27345                                                    Unknown       Replacement                            $850.00


            47.14 1987 Ford F150 VIN:
            .     1FTDF15N3HNB30458                                                    Unknown       Replacement                            $500.00


            47.15 1987 Ford F350 VIN:
            .     1FDKF37H5HNB05387                                                    Unknown       Replacement                            $650.00


            47.16
            .     1973 Ford Truck VIN: U91VVR51169                                     Unknown       Replacement                          $2,500.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            See Seperate Notice of Filing                                              Unknown       Replacement                      $318,399.00



 51.        Total of Part 8.                                                                                                        $356,839.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                 Case 3:19-bk-02137-JAF                     Doc 17       Filed 06/14/19          Page 7 of 8

 Debtor         D.W. Allen Marine Services, Inc.                                             Case number (If known) 3:19-bk-02137
                Name

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case 3:19-bk-02137-JAF                                 Doc 17             Filed 06/14/19               Page 8 of 8

 Debtor          D.W. Allen Marine Services, Inc.                                                                    Case number (If known) 3:19-bk-02137
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $33,571.65

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $192,366.41

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $356,839.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $584,277.06           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $584,277.06




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
